FILED
                                                                                        03/23/2020
                                                                                   Bowen Greenwood
                                                                                   CLERK OF THE SUPREME COURT

          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  STATE OF MONTANA

                                                                                   Case Number: DA 19-0307
                  SUPREME COURT CAUSE NO. DA 19-0307




 GORDON WILLIAMS, GALE MADLER,
 TIMOTHY RUSSELL, JOYCE KELLEY,
 and SAM BLAYLOCK,

 Plaintiffs/Appellants,
                                                                ORDER
 vs.

 STILLWATER BOARD OF COUNTY
 COMMISSIONERS,

 Defendant/Appellee.


       Plaintiffs/Appellants filed a Fifth Unopposed Motion to Suspend the

Deadlines in this case. Pursuant to the Motion, and for good cause being shown,

       IT IS HEREBY ORDERED that the schedule and deadlines in this matter,

including for mediation and briefing, is suspended for an additional ninety (90) days

from this date.




                                                                        Electronically signed by:
                                         1                                    Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 23 2020